Citation Nr: 0516253	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  98-13 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a higher initial evaluation for residuals of a 
right elbow injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1986 to January 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions by the Regional 
Office (RO) of the Department of Veterans' Affairs (VA) in 
New Orleans, Louisiana.  In July 1998 the RO granted the 
appellant's claim of entitlement to service connection for 
residuals of a right elbow injury, evaluated as 10 percent 
disabling effective March 2, 1998.  The Board remanded this 
appeal to the RO for further development in August 1999 and 
again in August 2003.  After the requested development was 
completed the RO continued the denial of a higher initial 
evaluation for residuals of a right elbow injury beyond the 
current 10 percent disabling.


FINDING OF FACT

The veteran's service connected residuals of an injury to the 
right elbow (major extremity) are primarily manifested by 
complaints of pain and weakness; motion of the elbow is from 
6 degrees of extension to 120 degrees.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for residuals of an injury to the right elbow (major 
extremity) have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010-5003, 5206, 5207 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Higher Initial Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  The veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection.  In such a case, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The veteran argues that a higher initial evaluation is 
warranted for residuals of a right elbow injury.  

The history of the veteran's right elbow injury, see 38 
C.F.R. § 4.1, includes service medical records showing that 
he injured it when he slipped and hit it on the back of a 2 1/2 
ton truck in February 1988.  In April 1988 a radiographic 
report showed 2 ossific densities anterior to the distal 
humeral metaphysic consistent with the veteran's history of 
loose bodies.  In June 1988 the veteran had a right elbow 
arthroscopy / arthrotomy to remove the loose bodies.  
Degenerative changes were noted by X-ray on a progress note 
from December 1988.  The veteran has had elbow pain since 
that time.  

The veteran's post-service medical evidence includes VA 
examinations for Bones, Joints, Muscles, and a radiographic 
report regarding his right elbow from May 1998.  He was also 
scheduled for VA examinations in May 2002 and August 2004 but 
he failed to report.

The May 1998 VA Bones examination revealed no bony 
abnormality involving the right elbow and gave a diagnosis of 
injury o the right elbow, "status post unknown surgery in 
1987."

On VA Joints examination in May 1998, the veteran reported 
that he was right handed and was having trouble at work 
because he had to depend on his left arm.  Examination showed 
that there was a well-healed scar over the lateral aspect of 
the veteran's right elbow and that there seemed to be pain on 
palpation of the lateral aspect of the right elbow.  The 
examiner felt no bony deformity.  The examiner also noted 
that the patient had decreased strength in flexion and 
extension of the right forearm as compared to the left, as 
well as decreased strength of grip in the right hand as 
compared to the left.  The veteran was able to oppose the tip 
of the thumb with the tips of the fingers satisfactorily and 
there was no synovial effusion or inflammation evident.  
Range of motion testing of the right elbow showed extension 
was lacking 6 degrees of full and flexion was 0 to 120 
degrees.  The examiner diagnosed the veteran with injury of 
the right elbow, status post unknown surgery in 1987 and, by 
X-ray, degenerative changes.

The May 1998 VA Muscles examination found no muscle disease.  
The examiner did note that the strength of flexion and 
extension of the elbow is less on the right than on the left, 
the strength of gripping in the right hand is less than on 
the left, and opposition of the thumb to the fingertips is 
good in both hands.  Function of the brachial muscles seemed 
normal.  There was no palpable difference in muscle mass 
evident in comparing the right side to the left side.

The VA Scars examination in May 1998 showed a surgical scar 
on the lateral aspect of the right elbow.  The scar was "T" 
shaped.  The examiner noted that the total length of the scar 
in its longest axis was approximately 10cm, with the cross 
part of the "T" being about 3cm long.  The scar was freely 
movable, non-tender, and there was no keloid formation.  
There was some tenderness in the elbow but it was deeper 
tissue rather than the scar.  The scar did not impede any 
motion or other activities.

Finally, the May 1998 radiographic report showed prominent 
degenerative changes of the right elbow.  The examiner noted 
that there might be old healed trauma to the radial head.

The veteran's residuals of a right elbow injury are evaluated 
under 38 C.F.R. § 4.71a Diagnostic Code  (DC) 5010 (2004) and 
are currently evaluated as 10 percent disabling.  DC 5010, 
arthritis due to trauma, substantiated by X-ray findings, is 
rated as arthritis, degenerative, under DC 5003.  See 
38 C.F.R. § 4.71a DC 5010.  Under the provisions of 
Diagnostic Code 5010-5003, arthritis of a joint is to be 
rated on the basis of the limitation of motion of the 
particular joint affected.  However, when the limitation of 
motion shown is not compensable under the applicable codes 
pertaining to limitation of motion, a 10 percent rating is 
for application for any joint affected by limitation of 
motion.  Under 38 C.F.R. § 4.71a, DC's 5206 and 5207, which 
address limitation of motion of the forearm, a 10 percent 
rating will be assigned for flexion limited to 100 degrees or 
extension limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 90 degrees or extension 
is limited to 75 degrees.  A 30 percent rating is warranted 
when flexion is limited to 70 degrees or extension is limited 
to 90 degrees.

In this case, the veteran's right elbow is shown to have 
arthritis, but the restricted motion shown does not meet the 
criteria for a compensable rating under Diagnostic Codes 5206 
or 5207.  In this regard, the most recent examination report 
of record is the May 1998 VA examination report, which shows 
that the right elbow had flexion to 120 degrees and extension 
to 6 degrees less than full extension.  

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In this case, the veteran has complained of 
pain in the right elbow as indicated in the VA Joints 
examination.  However, it is readily apparent that functional 
loss has already been contemplated by the current rating as 
flexion to 120 degrees is well in excess of the motion 
restriction required even for the current rating.  Certainly 
no functional impairment has been shown to even approximate 
disability in excess of 10 percent.  In summary, when the 
range of motion in the elbow is considered together with the 
lack of evidence showing functional loss - including the 
absence of reports of neurologic deficits and muscle atrophy 
-- the Board finds that there is insufficient evidence of 
objective pain on motion, or any other functional loss, to 
warrant a rating in excess of 10 percent.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.40, 4.45 and 4.59; DeLuca, supra.

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Since the veteran's residuals of a right elbow injury are not 
characterized by ankylosis, flexion of the forearm limited to 
100 degrees and extension to 45 degrees, flail joint, 
nonunion of radius and ulna with flail false joint, 
impairment of the ulna, impairment of the radius, or 
impairment of supination or pronation, Diagnostic Codes 5205, 
5208, 5209, 5210, 5211, 5212 and 5213 do not apply.  See 
38 C.F.R. § 4.71a, DC's 5205, 5208-5213 (2004).

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claims the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, it is noted that the medical evidence relied upon by 
the Board is fairly old; however, examinations were requested 
in May 2002 and again in August 2004.  It was indicated that 
the veteran failed to report on both occasions.  The 
provisions of 38 C.F.R. § 3.655 direct, in pertinent part, 
that: (a) General.  When entitlement or continued entitlement 
to a benefit cannot be established or confirmed without a 
current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA.

(b) Original or reopened claim, or claim for increase.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

The Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

In this case, the veteran appealed the original rating action 
assigning the 10 percent rating; accordingly, under the cited 
regulation, the claim must be evaluated on the basis of the 
evidence that is of record.  

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
December 2003 and July 2004.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  

With respect to element (4), the Board notes that the AMC's 
December 2003 and July 2004 letters each contained a specific 
request that the veteran provide additional evidence in 
support of his claim.  He was also asked to tell VA about any 
other records that might exist to support his claim.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of an October 2004 supplemental 
statement of the case (SSOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  The 
veteran has been afforded VA examinations.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service and VA medical records.  The veteran has 
been afforded VA examinations and additional examinations 
were requested; however, as previously noted, the veteran 
failed to report for the scheduled examination on two 
separate occasions.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
disabling for residuals of a right elbow injury is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


